COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In re Jennifer Webb-Goetz, Relator

Appellate case number:       01-19-00139-CV

Trial court case number:     2010-56180

Trial court:                 308th District Court of Harris County

       On March 1, 2019, relator, Jennifer Webb-Goetz, filed a petition for a writ of
mandamus seeking to compel the respondent trial judge to vacate the oral ruling striking
her jury demand and to compel the respondent to place the underlying modification
proceeding on the jury trial docket. Although relator included a Rule 52.3(j) certification
with her appendix, she contends that the respondent has not yet signed a written order
striking her jury demand. See TEX. R. APP. P. 52.3(j). Also, counsel has been unable to
obtain the reporter’s record of the February 27, 2019 hearing on her jury demand, but that
no evidentiary testimony was adduced at that hearing. See TEX. R. APP. P. 52.7(a)(1), (2).
       With her petition, relator filed an “Emergency Motion for Temporary Relief on
Petition for Writ of Mandamus” seeking to stay the underlying proceeding, pending
disposition of this petition, because a bench trial has been set for March 4, 2019. Relator’s
emergency motion contains the required certificate of compliance. See TEX. R. APP. P.
52.10(a). Accordingly, the Court grants the relator’s motion and ORDERS that the
underlying trial court proceeding is stayed. See TEX. R. APP. P. 52.10(b). This stay is
effective until the petition is finally decided or this Court otherwise orders the stay lifted.
See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration. See TEX.
R. APP. P. 52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: ____/s/ Justice Laura C. Higley_____
                   x Acting individually       Acting for the Court
Date: ___March 1, 2019___